  GOLDBERG                                                                                                          Adam R. Durst I Associate
  SEGALLA                                                                                    Direct 716.844.3437 I adurst©goldbergsegalla.com



                                                    February 14, 2020


 Via ECF and Email at Failla NYSDChambers nvsd.uscourts.gov

 Hon. Katherine Polk Failla


                                                                                    MEMO ENDORSED
 United States District Judge
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007

                 Re:       Philadelphia Indemnity Insurance Company v. Streb,Inc.
                          (Case No. 19-cv-00366(KPF))

 Your Honor:

        Pursuant to Rule 9 of your Honor's Individual Rules of Practice in Civil Cases, plaintiff
 Philadelphia Indemnity Insurance Company ("PIIC") hereby requests leave to file a redacted
 version of its Memorandum of Law in Opposition to Defendant's Motion for Partial Summary
 Judgment and a redacted version of its Response to Defendant's Local Rule 56.1 Statement. This
 request is being made pursuant to the requirements set forth in Agreed Protective Order that was
 So Ordered on July 17,2019(see Dkt. No. 25).

        As you are aware, this action is an insurance coverage dispute in connection with an
 underlying personal injury action captioned Shana Guins v. Streb, Inc.(N.Y. Sup. Ct. Bronx Co.,
 Index No. 34004/2018E)(the "Guins action")in which Shana Guins alleges she was injured while
 attempting to do a forward flip during an acrobatic class at a facility owned and operated by Streb,
 Inc.("Streb"). The redacted portion ofPIIC's Memorandum ofLaw and Response to Defendant's
 Local Rule 56.1 Statement includes a characterization of documents previously filed under seal
(see Dkt. Nos. 45-3,45-5, 50-5). This request is being made as required under paragraph 7 of the
 Agreed Protective Order. PIIC's and Streb's characterization of the aforementioned
 documentation relates either to the underlying bodily injury action against Streb that is ongoing,
 which PIIC has requested remain confidential, or to confidential information PIIC submitted
 during the course of this litigation. The Court granted leave to file the aforementioned
 documentation on January 13, 2020 and January 17, 2020. Consistent with the Court's prior
 orders, it is requested that the Court grant PIIC leave to file a redacted version ofits Memorandum
 ofLaw and Response to Defendant's Local Rule 56.1 Statement.




   Office Location: 665 Main Street, Buffalo, NY 14203-1425 I 716.566.5400 I Fax: 716.566.5401 I www.goldbergsegalla.com
                                                                                                               PENNSYLVANIA I UNITED KINGDOM
CALIFORNIA I CONNECTICUT I FLORIDA I ILLINOIS I NEW JERSEY I NEW YORK I NORTH CAROLINA I MARYLAND I MISSOURI I
  25564175.v I
Hon. Katherine Polk Failla
February 14, 2020
Page 2

       Copies of the unreadacted versions of the Memorandum of Law and Response to
Defendant's Local Rule 56.1 Statement are enclosed for your reference. In addition, copies ofthe
Memorandum of Law and Response to Defendant's Local Rule 56.1 Statement highlighting the
information that has been redacted therefrom is also enclosed.




cc(via ECF and e-mail):      John H. Kazanjian, Esq.
                             Jessica L. Kyle, Esq.
                             Michael Glascott, Esq.




  Application GRANTED.

  Dated:         February 14, 2020                   SO ORDERED.
                 New York, New York




                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE




 25564175.v1
